Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 07/28/2022 is acknowledged.
Drawing objections in the Office action of 06/30/2022 are withdrawn. New Figures 4-5 are acceptable.  
Amendment to specification of 07/28/2022 has been entered.  
Claim rejections under 35 U.S.C. § 112 in the Office action of 06/30/2022 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Arrangement for sealing a pivot joint as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 8,770,675 (Vom Stein) discloses a track pivot pin assembly comprising:      
a pivot pin (53); a first member carrying a pair of upstanding sides opposite one another with inner surfaces in transversely spaced relation to one another so as to define a space therebetween; each of the upstanding sides defining an aperture receiving the pivot pin spanning transversely across the space such that the pivot pin is operatively mounted to the first member; a second member (55) carrying a housing defining a bore (the space that receives the seal 1) which receives the pivot pin so that the pivot pin defines an axis of pivotal movement of the second member relative to the first member (the bore receives the pivot pin 53; Col. 7, L7); the housing being located in the space between the opposite upstanding sides of the first member; opposite ends of the housing which face away from one another being spaced from the inner surfaces of the upstanding sides; the bore being defined from one of the opposite ends of the housing to the other one thereof; a circumferential gap formed along a length of the bore between an outer surface of the pivot pin and an inner surface of the bore that is suited for receiving lubricant (it is inherent for track pivot pin assembly to lubricate the seal disposed in the bore, and thus there is a circumferential gap in the bore); a plurality of resilient toroidal gaskets (3, 11 on both sides of the pin 53) in the bore and seated on the pivot pin at axially spaced positions thereof; a pair of circumferential recesses receiving each-the gaskets in fixed axial location along the pivot pin (the portion of the bore of 55 ), the recesses being generally at the opposite ends of the housing 5 such that the recesses are at axially spaced positions of the pivot pin, the recesses being defined in one of the pivot pin or the housing (Figures 1-3); each of the recesses including a base recessed from the circumferential gap in a radial direction of the pivot pin (Figure 3); and each of the gaskets spanning radially of the pivot pin from the base of the recess and across the gap so as to form a sealed interior of the bore closed at either end by the respective gasket (Figure 3). 
Vom Stein is silent about a first member carrying a pair of upstanding sides opposite one another with inner surfaces in transversely spaced relation to one another so as to define a space therebetween; each of the upstanding sides defining an aperture receiving the pivot pin spanning transversely across the space such that the pivot pin is operatively mounted to the first member; the housing being located in the space between the opposite upstanding sides of the first member; and opposite ends of the housing which face away from one another being spaced from the inner surfaces of the upstanding sides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  For instant, ES 2734360 (Jaaskelainen et. al.) discloses  a pivot seal assembly comprising: a pivot pin (130); a first member (104) carrying a pair of upstanding sides (sides of 104) opposite one another with inner surfaces in transversely spaced relation to one another so as to define a space therebetween; each of the upstanding sides (104) defining an aperture receiving the pivot pin spanning transversely across the space such that the pivot pin is operatively mounted to the first member (Figure 2a shows arrangement on one end of the pin 130, a similar arrangement on the other end to support the pin 130.); a second member (110) carrying a housing defining a bore (the bore that receives bush 120 and the pin 130) which receives the pivot pin so that the pivot pin defines an axis of pivotal movement of the second member relative to the first member (Figure 2a); the housing being located in the space between the opposite upstanding sides of the first member (Figure 2a); opposite ends of the housing which face away from one another being spaced from the inner surfaces of the upstanding sides (Figure 2a); the bore being defined from one of the opposite ends of the housing to the other one thereof (Figure 2a); a circumferential gap formed along a length of the bore between an outer surface of the pivot pin and an inner surface of the bore that is suited for receiving lubricant; a plurality of resilient toroidal gaskets (160 on both ends of the pin 130) in the bore and seated on the pivot pin at axially spaced positions thereof; a pair of circumferential recesses receiving each-the gaskets in fixed axial location along the pivot pin (the space that receives the gasket 160 defines the circumferential recess), the recesses being generally at the opposite ends of the housing5 such that the recesses are at axially spaced positions of the pivot pin, the recesses being defined in one of the pivot pin or the housing; each of the recesses including a base recessed from the circumferential gap in a radial direction of the pivot pin; and each of the gaskets (160) spanning radially of the pivot pin from the base of the recess and across the gap so as to form a sealed interior of the bore closed at either end by a respective gasket. 



Jaaskelainen is silent about a circumferential gap formed along a length of the bore between an outer surface of the pivot pin and an inner surface of the bore that is suited for receiving lubricant; a circumferential gap formed along a length of the bore between an outer surface of the pivot pin and an inner surface of the bore that is suited for receiving lubricant; the recesses being generally at the opposite ends of the housing;5 the recesses being defined in one of the pivot pin or the housing; each of the recesses including a base recessed from the circumferential gap in a radial direction of the pivot pin; and each of the gaskets (160) spanning radially of the pivot pin from the base of the recess and across the gap so as to form a sealed interior of the bore closed at either end by the respective gasket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675